DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communications filed on 5/13/2022. The Examiner notes claims 1-15 are currently pending and have been examined; claims 1-15 are currently amended. Please see the Response to Amendments and Response to Arguments sections below for more details.

	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation are: 
prevention structures in claims 1-8, "prevention structures formed to be inclined from a central portion of the brush body to opposite side ends of the brush body to prevent foreign substance from being wound around the blade". 
blocking structures in claims 9-11, "wherein the blocking structure includes an inclined portion that is configured to block foreign substance from being introduced into the brush chamber."
friction structures in claims 12-15, "a friction structure arranged on the brush chamber to separate an object to be cleaned being wound around the blade using a frictional force of contacting with the blade."
-It is noted that the limitations above provide no structure to the prevention, blocking, and friction structures and only claim their intended function.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
A review of the specification shows that the prevention structure is a semi-cylindrical or other shape protruding from the brush body, see Page20:Line9-13 and Figures 3, 5-6, & 8 of the current application.
A review of the specification shows that the blocking structure are ridges which form the sides of channels (suction passages 30) and do not slope into the intake. The ridges guide the air being suctioned into the channels and into the vacuum. The ridges can be parallelograms. See Page13:Line1-6 & Line19-25 and Figures 2-4 of the current application.
A review of the specification shows that the prevention structure is a nylon material or fabric disposed above the intake and shaped according to the intake, see Page21:Line18 – Page22:Line3 and Figures 3 & 7-8 of the current application.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-11 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 9
The claim states "Wherein the blocking structure includes an inclined portion that is configured to block foreign substance from being introduced into the brush chamber." It is unclear where the blocking structure is connected to the rest of the structure and there is no mention of it in claim 1. For examining purposes, the limitation will be interpreted as "wherein the brush base further includes a blocking structure having an inclined portion that is configured to block foreign substance from being introduced into the brush chamber."
All dependent claims are similarly rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 & 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doughty (US 20140259475 A1) in view of Schnittman et al. (US 20080276407 A1), hereinafter Doughty and Schnittman, respectively.
Regarding independent claim 1 (Currently Amended), 
Doughty discloses a cleaner (Fig 1, robot 100) comprising: 
a main body (Fig 6, body 110) having an intake (a leaning system 160) provided to suction an object to be cleaned; and 
a suction device having a brush chamber (Fig 6, recess for receiving the roller brush 310) that communicates with the intake and a brush (Fig 6, roller brush 310) accommodated in the brush chamber, and
a brush base (Fig 6; 180) detachably provided on a lower portion of the brush chamber to cover the brush chamber and to guide air to the intake (Fig 6-8; paragraph [0079]; 180 is provided on the lower portion of the brush chamber covering the brush chamber and guides air into the intake),
wherein the brush includes 
a brush body (Fig 10A, brush core 314) rotatably coupled to the brush chamber, 
a blade (Fig 10A, longitudinal dual-rows 325) formed to protrude along a radial direction of the brush body, and 
prevention structures (Fig 10A-10C, paragraph [0076], vanes 340 for preventing hair from wrapping about brush core) formed to be inclined from a central portion of the brush body to opposite side ends of the brush body to prevent foreign substance introduced into the brush chamber from being wound around the blade, 
wherein the brush base includes a base frame (Fig 2 & 6-8; the portions of 180 that surround the brush form a frame), a space portion (184) through which the brush passes (Fig 6; paragraph [0066]; 325 passes through 184 past 180), and a connecting portion (190) formed to extend inward from the base frame to partition the space portion (Fig 2 & 7; 190 partitions 184), and wherein…a central portion of the brush body so that the connecting portion is positioned…(Fig 2 & 7; 190 is positioned at least at a central portion of the brush body)

    PNG
    media_image1.png
    526
    755
    media_image1.png
    Greyscale

Figure 1
Doughty does not teach wherein the brush body includes a groove portion provide at a central portion of the brush body so that the connecting portion is positioned in the groove portion.
However Schnittman discloses a similar cleaner with the brush body (510) includes a groove portion (Figure 2 of this office action and Fig 2 & 4; paragraph [0070]; 510 is driven by a motor coupled to a middle portion of 510) provide at a central portion of the brush body (Figure 2 of this office action & Fig 4) so that the connecting portion is positioned in the groove portion (as Doughty already has a connection portion at a central portion of the brush body it would also be positioned in the groove portion as Schnittman teaches).

    PNG
    media_image2.png
    824
    778
    media_image2.png
    Greyscale

Figure 2
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the brush body as disclosed by Doughty to have the brush body include a groove portion provided at a central portion of the brush body so that the connecting portion is positioned in the groove portion as disclosed by Schnittman. One of ordinary skill in the art would have been motivated to make this modification to have the brush driven by a motor positioned above the brush to reduce the size/footprint of the robot making it more compact (Schnittman:  paragraph [0070])

Regarding claim 2 (Currently Amended), Doughty as modified teaches  the limitations of claim 1, as described above, and further discloses wherein the prevention structures are spaced apart from the blade at a same distance along a longitudinal direction of the brush body (Fig 10C). 

Regarding claim 3 (Currently Amended), Doughty as modified teaches the limitations of claim 1, as described above, and further discloses wherein the prevention structures are arranged along a rotation direction of the brush body from the central portion of the brush body to the longitudinal direction opposite sides of the brush body (Fig 10B).

Regarding claim 4 (Currently Amended), Doughty as modified teaches the limitations of claim 1, as described above, and further discloses wherein the prevention structures protrude along the radial direction of the brush body at a height smaller than a height at which the blade protrudes along the radial direction of the brush body (Fig 10C).

Regarding claim 5 (Currently Amended), Doughty as modified teaches the limitations of claim 1, as described above, and further discloses wherein the prevention structures are arranged bilaterally symmetrical to the central portion of the brush body (Fig 10C).

Regarding claim 6 (Currently Amended), Doughty as modified teaches the limitations of claim 1, as described above, and further discloses wherein the blade is among a plurality of blades spaced apart from each other, and the prevention structures are arranged at a same distance from the plurality of blades arranged at opposite sides of the prevention structure and among the plurality of blades (Fig 10C).

Regarding claim 7 (Currently Amended), Doughty as modified teaches the limitations of claim 1, as described above, and further discloses wherein the prevention structures are formed of material having a rigidity greater than a rigidity of material forming the blade (paragraph [0076], vane 340 is made of elastomeric material having a rigidity greater than dual rows 325 being formed of bristle composition).

Regarding claim 12 (Currently Amended), Doughty as modified teaches the limitations of claim 1, as described above, and further discloses wherein the suction device further includes a friction member (Fig 8, brush bar 200a, 20b) arranged on the brush chamber to separate an object to be cleaned being wound around the blade using a frictional force of contacting with the blade (paragraph [0081], brush bars agitates debris and swipes them into the vacuum airflow)

Regarding claim 13 (Currently Amended), Doughty as modified teaches the limitations of claim 12, as described above, and further discloses wherein the friction member is arranged above the intake while being adjacent to the intake (Fig 8). 

Regarding claim 14 (Currently Amended), Doughty as modified teaches the limitations of claim 12, as described above, and further discloses wherein the friction member is arranged along a longitudinal direction of the brush body (Fig 8). 

Regarding claim 15 (Currently Amended), Doughty as modified teaches the limitations of claim 12, as described above, and further discloses wherein the friction member is arranged between the intake and a rotation shaft of the brush body (Fig 8). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Doughty in view of Schnittman further in view of Uphoff et al. (US 20160015233 A1), hereinafter Uphoff.
Regarding claim 8 (Currently Amended), Doughty as modified teaches the limitations of claim 1, as described above, but Doughty as modified does not teach the prevention structures are formed of same material as material forming the brush body. However, Uphoff teaches prevention structures are formed of same material as material forming the brush body (Figure 3 of this office action and Fig 2 of Uphoff, rid 13 is integrally protruded from body of brush roller 11, so it is made of same material as body). It would been obvious to one of ordinary skill in the art before effective day of claim invention to have modified vane 340  of robot of Doughty as modified by rid 13 taught by Uphoff for increasing quality consistence of device and decreasing production cost as well.

    PNG
    media_image3.png
    306
    722
    media_image3.png
    Greyscale

Figure 3

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Doughty in view of Schnittman further in view of Klintemyr (US 10729297 A), hereinafter Klintemyr.
Regarding claim 9 (Currently Amended), Doughty as modified teaches the limitations of claim 1, as described above, but Doughty as modified does not teach wherein the brush base further includes a blocking structure having an inclined portion that is configured to block foreign substance from being introduced into the brush chamber. However, Klintemyr teaches a cleaner further comprising a brush base (Fig 4, frame structure 28) configured to cover a lower portion of the brush chamber to guide air to the intake (Col.5 lines 28-32, frame structure 28 has opening 30 to guide air to nozzle inlet 12), and the brush base further includes a blocking member (Figure 4 of this office action and Fig 4, leading edge portion 48) having an inclined portion that is configured to block foreign substance from being introduced into the brush chamber. It would been obvious to one of ordinary skill in the art before effective day of claimed invention to have modified cleaning robot of Doughty as modified by incorporating frame structure 28 taught by Klintemyr for preventing a relatively large foreign substance from being introduced into brush chamber.

    PNG
    media_image4.png
    458
    596
    media_image4.png
    Greyscale

Figure 4
Regarding claim 10 (Currently Amended), Doughty as modified teaches the limitations of claim 9, as described above, and further discloses 20wherein the blocking member includes a plurality of blocking member spaced apart from each other, and the inclined portions of the blocking structures adjacent to each other among the plurality of blocking structures are inclined in a same direction (Fig 4 of Klintemyr).  

Regarding claim 11 (Currently Amended), Doughty as modified teaches the limitations of claim 10, as described above, and further discloses wherein the inclined portions of the blocking structures adjacent to each other among the plurality of blocking structures are spaced apart from each other at a constant interval along a direction from a front surface of the brush base to a rear surface of the brush base (Fig 4 of Klintemyr).  

Response to Amendments
Claim Objections
Applicant's amendments, filed 5/13/2022, with respect to the claim objections have been fully considered and are persuasive. The objection of 2/15/2022 has been withdrawn. 

Response to Arguments
35 U.S.C. 102 & 103 Rejection
Applicant's arguments, see Pages 5-8, filed 5/13/2022 have been fully considered but are moot in light of new grounds of rejection, see above rejections for details.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON R MCCONNELL whose telephone number is (303)297-4608. The examiner can normally be reached Monday-Thursday 0700-1600 MST [0900-1800 EST] 2nd Friday 0700-1500 MST [0900-1700 EST].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Kozak can be reached on (571) 270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON R MCCONNELL/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723